Citation Nr: 0001835	
Decision Date: 01/24/00    Archive Date: 02/02/00

DOCKET NO.  93-13 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
hyperpigmented skin disorder, secondary to radiation exposure 
or to toxic chemical exposure.  

2.  Entitlement to service connection for residuals of 
prostate cancer, secondary to radiation exposure or to toxic 
chemical exposure.  

3.  Entitlement to service connection for hypothyroidism, 
peptic ulcer disease, a hand disorder, an elbow disorder, a 
back disorder, arthritis of the cervical and lumbosacral 
spine, and residuals of a lipoma, secondary to radiation 
exposure or to toxic chemical exposure.  

4.  Entitlement to an effective date prior to November 13, 
1997, for a 40 percent evaluation for bilateral hearing loss.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from September 1945 to March 
1950.  This matter came before the Board of Veterans' Appeals 
(hereinafter "the Board") on appeal from an October 1990 
rating decision of the Lincoln, Nebraska Regional Office 
(hereinafter "the RO") which declined to reopen the 
veteran's claim for entitlement to service connection for a 
hyperpigmented skin disorder, secondary to radiation exposure 
or to toxic chemical exposure.  Service connection was also 
denied for residuals of prostate cancer, hypothyroidism, 
peptic ulcer disease, a hand disorder, an elbow disorder, a 
back disorder, arthritis of the cervical and lumbosacral 
spine, and residuals of a lipoma, secondary to radiation 
exposure or to toxic chemical exposure.  

A January 1988 rating decision, in pertinent part, granted 
service connection for bilateral hearing loss and assigned a 
noncompensable disability evaluation effective December 7, 
1995 and a 40 percent disability evaluation effective 
November 18, 1997.  An April 1999 rating decision, in 
pertinent part, continued the noncompensable disability 
evaluation effective December 7, 1995 and assigned an 
effective date of November 13, 1997 for the 40 percent 
disability evaluation.  The veteran is presently represented 
in this appeal by the Veterans of Foreign Wars of the United 
States.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The RO denied service connection for a hyperpigmented 
skin disorder, secondary to radiation exposure or to toxic 
chemical exposure in December 1982.  The veteran was notified 
in writing of the decision in December 1982.  The veteran did 
not perfect a substantive appeal within one year of the 
adverse decision.  

3.  The additional documentation submitted since the December 
1982 decision is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  

4.  Hypothyroidism, peptic ulcer disease, a hand disorder, an 
elbow disorder, a back disorder, arthritis of the cervical 
and lumbosacral spine and residuals of a lipoma are not 
recognized by the VA radiogenic diseases.  

5.  Hypothyroidism, peptic ulcer disease, a hand disorder, an 
elbow disorder, a back disorder, arthritis of the cervical 
and lumbosacral spine and residuals of a lipoma are not 
recognized by the VA as causally related to full-body 
exposure to vesicant agents.  

6.  There is no competent evidence of record showing that the 
veteran's claimed hypothyroidism, peptic ulcer disease, hand 
disorder, elbow disorder, back disorder, arthritis of the 
cervical and lumbosacral spine and residuals of a lipoma were 
incurred secondary to radiation exposure during service or to 
exposure to vesicant agents.  

7.  On December 7, 1995, the veteran's claim for service 
connection for bilateral hearing loss was received.  

8.  In a January 1998 rating decision, service connection was 
granted for bilateral hearing loss with a noncompensable 
disability evaluation effective December 7, 1995 and a 40 
percent disability evaluation effective November 18, 1997.  

9.  An April 1999 rating decision continued the 
noncompensable disability evaluation for the veteran's 
service-connected bilateral hearing loss from December 7, 
1995 and granted a 40 percent disability evaluation effective 
November 13, 1997.  

10.  A November 13, 1997, VA audiological examination report 
indicated that the veteran had level VIII hearing loss in the 
right ear and level VI in the left ear.  An increase in 
disability, as to the veteran's service-connected bilateral 
hearing loss, was not shown prior to that date.  


CONCLUSIONS OF LAW

1.  The additional documentation received since the December 
1982 RO decision denying service connection for a 
hyperpigmented skin disorder, secondary to radiation exposure 
or to toxic chemical exposure, does not constitute new and 
material evidence.  38 U.S.C.A §§ 5107, 5108 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.156(a) (1999).  

2.  The RO's December 1982 decision denying service 
connection for a hyperpigmented skin disorder, secondary to 
radiation exposure or to toxic chemical exposure, is final 
and may not be reopened.  38 U.S.C.A. §§ 1110, 1131, 5107, 
5108, 7105 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.104(a), 
3.156(a) (1999).  

3.  The claim for entitlement to service connection for 
hypothyroidism, peptic ulcer disease, a hand disorder, an 
elbow disorder, a back disorder, arthritis of the cervical 
and lumbosacral spine, and residuals of a lipoma, secondary 
to radiation exposure or to toxic chemical exposure, is not 
well-grounded.  38 U.S.C.A. § 5107 (West 1991 & Supp. 1999).  

4.  The criteria for an effective date prior to November 13, 
1997, for a 40 percent evaluation for bilateral hearing loss 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.157, 3.400 and Part 4, including § 4.3 
and Diagnostic Code 6100 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Whether New and Material Evidence has been Submitted to 
Reopen a
Claim of Entitlement to Service Connection for a 
Hyperpigmented Skin Disorder,
Secondary to Radiation Exposure or to Toxic Chemical Exposure

A.  Prior RO Decision

In December 1982, the RO denied service connection for a 
hyperpigmented skin disorder, secondary to radiation exposure 
or to toxic chemical exposure.  It was reasoned, essentially, 
that the etiology of the veteran's hyperpigmented skin 
disorder was unknown and that there was no evidence of 
exposure to radiation and that, therefore, service connection 
for such disorder was not warranted.  The veteran was 
informed in writing of the denial in December 1982 and did 
not perfect an appeal within the following year.  

The evidence upon which the RO formulated its December 1982 
denial of service connection may be briefly summarized.  The 
available service personnel records indicate that the veteran 
had active service from September 1945 to March 1950.  Such 
records also reflect that he had nine months and twenty-seven 
days of foreign and/or sea service.  The veteran is noted to 
have received the Asiatic-Pacific Campaign Medal, the China 
Service Medal, the World War II Victory Medal and a Navy 
Occupation Medal.  The veteran's service medical records do 
not refer to complaints of or treatment for a skin disorder.  
A May 1949 examination included a notation that the veteran's 
skin and glands were normal.  

VA treatment records dated from March 1958 to November 1973 
indicated that the veteran was treated for several disorders.  
An April 1973 hospital summary noted that the veteran had a 
history of epigastric pain and melena.  The diagnoses did not 
refer to a skin disorder.  The veteran underwent a VA general 
medical examination in November 1974.  The examiner noted 
that his skin was normal.  

A July 1982 VA hospital summary noted that a physical 
examination was significant for areas of hyperpigmentation 
over the body with areas of pale skin.  The diagnoses 
included hyperpigmentation.  A July 1982 history report 
included a notation that the veteran had loss of pigmentation 
to his hands or face in 1968.  There was also a notation that 
the veteran had vitiligo of the hands and face.  A July 1982 
consultation report noted that the veteran had patchy 
hyperpigmentation which possible causes including injury, 
drugs and cosmetics.  It was noted that the veteran denied 
all such causes.  The examiner noted that the etiology of the 
hyperpigmentation could not be determined.  A July 1982 
biopsy report noted a diagnosis of hyperpigmented skin, 
etiology undetermined.  

In a September 1982 statement on appeal, the veteran reported 
that while aboard ship in the pacific, he participated in 
three or four atomic tests.  He stated that he did not recall 
how far from "ground zero" his ship was, but that they were 
below decks during the explosion.  He stated that they 
remained in the area for fifteen days after the explosion.  

B.  New and Material Evidence

Prior RO decisions are final, and may be reopened only upon 
the receipt of additional evidence that, under the applicable 
statutory and regulatory provisions, is both new and 
material.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); 
38 U.S.C.A. §§ 5108, 7104(b).  A "two-step analysis" is 
used to evaluate a claim to reopen.  Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).  The first step involves a 
determination as to whether the evidence presented is new and 
material; and the second step is a review of all of the 
evidence of record to determine the outcome of the claim on 
the merits.  Id.  The second step is only required if the 
evidence presented is found to be new and material, and 
thereby sufficient to reopen the claim at issue; if the 
evidence is not new and material then review on the merits is 
not justified.  Manio, supra; see also Sutton v. Brown, 9 
Vet. App. 553, 562 (1996).

Pursuant to the applicable regulation, new and material 
evidence means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself, or in 
connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1999).

In order to be "new" the evidence must not have been in the 
record at the time of the last final denial of the claim, and 
must not be merely redundant or cumulative of already 
considered evidence; that is, it should present new 
information.  Evans v. Brown, 9 Vet. App. 273, 283 (1996); 
see also Dolan v. Brown, 9 Vet. App. 358, 363 (1996).  In 
addition to being "new," the evidence must be material, in 
that it pertains to the issue for which the petition to 
reopen is requested.  Evans v. Brown, 9 Vet. App. 273, 283 
(1996).  In order to be "material," the evidence need not 
warrant revision of a previous decision.  Hodge v. West, No. 
98-7017, (Fed. Cir. Sept. 16, 1998).  The significant factor 
is whether there is a complete record for evaluation of an 
appellant's claim.  Id.  Further, in determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

The evidence received since the RO's December 1982 decision 
consists of statements on appeal from the veteran; VA 
treatment records dated from December 1965 to November 1985; 
private treatment records dated from March 1985 to January 
1989; a June 1991 hearing transcript; an August 1991 
statement from the Department of the Army; U.S. Army & Joint 
Services Environmental Support Group; A January 1992 
statement from the Department of the Navy, Bureau of Medicine 
and Surgery; an October 1992 hearing transcript; private 
treatment records dated from March 1989 to January 1995; VA 
treatment records dated from October 1988 to June 1995; 
private treatment records dated from November 1995 to 
February 1996; a February 1996 VA audiological examination 
report; a September 1996 hearing transcript; private 
treatment records dated from June 1996 to December 1996; a 
February 1997 private physician statement; VA treatment 
records dated from July 1995 to February 1997; private 
treatment records dated from January 1997 to March 1997; an 
April 1997 statement from Vernon G. Ward, M.D.; a June 1997 
hearing transcript; November 1997 VA ear , genitourinary, 
orthopedic, dermatological, gastrointestinal, thyroid and 
audiological examination reports; a June 1999 transcript of a 
hearing before a member of the Board; and VA treatment 
records dated from April 1997 to October 1999.  

The VA treatment records dated from December 1965 to November 
1985 indicated that the veteran was treated for multiple 
disorders.  A December 1965 hospital report noted that the 
veteran had a history of being burned as a result of a sudden 
explosion of butane gas on the hands and face.  The diagnoses 
included second degree burns of the hands and face, three and 
one-half weeks post burn.  A January 1979 entry noted an 
assessment which included vitiligo.  Treatment records dated 
from January 1984 to May 1984, indicated that the veteran 
continued to receive treatment for vitiligo.  Private 
treatment records dated from March 1985 to January 1989 
indicated that the veteran continued to receive treatment for 
multiple disorders.  

At the June 1991 hearing on appeal, the veteran testified 
that he was aboard a destroyer that went to Japan and that he 
was transferred to a demolition team to clean out caves.  He 
stated that he was at the "Yokosuka", Japan Naval Base.  
The veteran reported that some of the caves had chemicals in 
them and that he cleaned the caves for eighteen to twenty 
months.  He indicated that he had discoloration on the skin 
of his face, neck, elbows and hands.  The veteran reported 
that he had no protective clothing while cleaning the caves.  
He noted that the discoloration started to occur in the late 
sixties.  The veteran stated that sometimes chemicals would 
get splashed on him and cause burning.  

An August 1991 statement from the U.S. Army Joint Services 
Environmental Support Group indicated that they were unable 
to verify that the veteran assisted with the clean-up of 
caves in the hills around Yokosuka, Japan or to provide a 
listing of the alleged chemicals removed from the caves.  A 
January 1992 statement from the Department of the Navy, 
Bureau of Medicine and Surgery, indicated that they did not 
have information about the veteran's possible exposure to 
toxic chemicals in 1946 and 1947.  

At the October 1992 hearing on appeal, the veteran testified 
that he was exposed to Mercury while cleaning out the caves 
in Japan.  He stated that the Mercury was in tubes four to 
six inches long.  The veteran indicated that he would get the 
substance on his hands.  

Private treatment records dated from March 1989 to January 
1995 referred to continued treatment as did VA treatment 
records dated from October 1988 to June 1995.  Private 
treatment record dated from November 1995 to February 1996 
indicated that the veteran was treated for disorders other 
than a skin disorder.  At the September 1996 hearing on 
appeal the veteran testified as to other disorders.  

VA treatment records dated from July 1995 to February 1997 
and private treatment records dated from June 1996 to April 
1997 indicated that the veteran continued to receive 
treatment for multiple disorders.  In an April 1997 
statement, Vernon G. Ward, M.D., noted that the veteran 
reported that his duties during service included cleaning out 
caves which the Japanese used for storage of toxic material.  
Dr. Ward noted that the veteran believes that Mercury was 
present and that he was in Japan close enough after the 
atomic bomb explosions to have been affected by 
radioactivity.  Dr. Ward noted that the veteran had raised a 
question as to whether such type of exposure could be a 
factor in his overall general health.  

At the June 1997 hearing on appeal, the veteran testified 
that his skin condition was caused by his thyroid.  He stated 
that he was exposed to all types of chemicals.  The veteran 
reported that he was part of a demolition team during 
service.  

The veteran underwent a VA dermatological examination in 
January 1997.  He reported that he had vitiligo for many 
years, even just after his discharge from service.  It was 
noted that the veteran reported that he had been told by his 
family physician that the skin disorder was caused by his 
thyroid disorder.  The diagnoses included seborrhea and 
seborrheic dermatitis of the face and vitiligo covering one-
third of the body surface.  The examiner commented that the 
vitiligo that the veteran manifested was not due to any 
exposure from ionizing radiation in the atmosphere or 
weaponry, or to toxic chemicals.  The examiner remarked that 
it would appear that the pattern was more of a vitiligo than 
a toxic exposure phenomenon.  

At the June 1999 hearing before a member of the Board, the 
veteran testified that he served in Japan for eighteen 
months.  He indicated that they removed "stuff" from caves 
that would break when it was "winched out".  The veteran 
noted that he was in Japan in 1946.  The veteran stated that 
he first noted white spots about a year after service and 
that he had worsening itching about two to three years after 
service.  

The Board has made a careful longitudinal review of the 
record.  It is observed that the December 1982 RO decision 
denied service connection for a hyperpigmented skin disorder, 
secondary to radiation exposure or to toxic chemical 
exposure, on the basis that the etiology of the veteran's 
skin disorder was unknown and that there was no evidence of 
exposure to radiation.  At the time of the December 1982 RO 
decision, the veteran's available service personnel records 
indicated that he had nine months and twenty-seven days of 
foreign and/or sea service.  The veteran was noted to have 
received the Asiatic-Pacific Campaign Medal, the China 
Service Medal, the World War II Victory Medal and an apparent 
Naval Occupation Medal.  The veteran's service medical 
records made no reference to complaints of or treatment for 
any skin disorders.  A May 1949 examination report included a 
notation that the veteran's skin and glands were normal.  
Additionally, the Board notes that an April 1973 hospital 
summary noted that the veteran had a history which included 
melena and that a November 1974 VA general medical 
examination report included a notation that the veteran's 
skin was normal.  The Board observes that a July 1982 VA 
hospital summary related diagnoses which included 
hyperpigmentation.  Also, a July 1982 consultation report 
noted that the veteran had patchy hyperpigmentation and 
indicated that the etiology of such disorder could not be 
determined.  

The Board notes that the additional evidence submitted since 
the December 1982 decision is essentially cumulative of 
evidence previously of record.  A December 1965 VA hospital 
report noted that the veteran had a history of being burned 
as a result of a sudden explosion of butane gas on his hands 
and face.  The diagnoses, at that time, included second 
degree burns of the face, three and one-half weeks post burn.  
A January 1979 entry noted an assessment which included 
vitiligo.  Subsequent VA and private treatment records 
indicated that the veteran was treated for variously 
diagnosed skin disorders including hyperpigmentation and 
vitiligo.  Further, the Board notes that an August 1991 
statement from the U.S. Army Joint Services Environmental 
Support Group indicated that it was unable to verify that the 
veteran assisted with the clean-up in the hills around 
Yokosuka, Japan.  Also, a January 1992 statement from the 
Department of the Navy, Bureau of Medicine and Surgery, 
indicated that there was no information about the veteran's 
possible exposure to toxic chemicals in 1946 and 1947.  

The Board observes that an April 1997 statement from Dr. Ward 
noted that the veteran reported that his duties during 
service included cleaning out caves which the Japanese used 
for storage of toxic chemicals.  Dr. Ward stated that the 
veteran believed that Mercury was present and that he was in 
Japan close enough after the atomic bomb explosions to have 
been affected by radioactivity.  Dr. Ward noted that the 
veteran had raised a question as to whether such type of 
exposure could be a factor in his overall health.  The Board 
notes that Dr. Ward solely reported the history provided by 
the veteran.  The Board observes that the Court has held that 
evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by the 
examiner, does not constitute "competent medical evidence" 
satisfying the Grotveit v. Brown, 5 Vet.App. 91 (1993) 
requirement.  Additionally, as to a determination of whether 
evidence is new and material, a bare transcription of a lay 
history is not transformed into "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional.  See LeShore v. Brown, 8 Vet.App. 406 
(1995).  The Board also observes that although an examiner 
can render a current diagnosis based on his examination of 
the veteran, without a thorough review of the record, his 
opinion regarding etiology can be no better than the facts 
alleged by the veteran.  See Swann v. Brown, 5 Vet.App. 229, 
233 (1993).  Further, the Board notes that the January 1997 
VA dermatological examination report indicated diagnoses 
which included seborrhea and seborrheic dermatitis of the 
face and vitiligo covering one-third of the veteran's body 
surface.  The examiner specifically commented that the 
vitiligo that the veteran manifested was not due to any 
exposure from ionizing radiation in the atmosphere or 
weaponry, or to toxic chemicals.  

The Board observes that the medical evidence of record 
submitted subsequent to the December 1982 RO decision fails 
to indicate any relationship or nexus between any presently 
diagnosed hyperpigmented skin disorder and the veteran's 
period of service.  See Caluza v. Brown, 7 Vet.App. 498 
(1995).  There is simply no medical evidence relative to the 
etiology of the veteran's claimed disorder or indicating that 
any skin disorder had its onset during his period of service.  
Additionally, the Board notes that the veteran's claimed 
hyperpigmented skin disorder is not included among the lists 
of radiogenic disease in the regulations governing service 
connection based on radiation exposure.  38 C.F.R. 
§§ 3.309(d)(3); 3.311 (1999).  The veteran's claimed disorder 
also is not entitled to consideration under the presumption 
of service connection for exposure to vesicant agents because 
it is not listed as a disability under the applicable 
regulation.  38 C.F.R. § 3.316 (1999).  The Board observes 
that the veteran has alleged in statements and testimony on 
appeal that a back disorder originated during his period of 
service as a result of radiation exposure or toxic chemical 
exposure.  However, the veteran, as a lay person, is not 
competent to offer a medical diagnosis or to assert medical 
causation.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).  
Therefore, the Board concludes that the additional evidence 
submitted is not new and material as it is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  Accordingly, the RO's December 1982 
decision denying service connection for a skin disorder, 
secondary to radiation exposure or to toxic chemical 
exposure, remains final and the claim is not reopened.  






II.  Entitlement to Service Connection for Hypothyroidism, 
Peptic Ulcer
Disease, a Hand Disorder, a Back Disorder, Arthritis of the 
Cervical and
Lumbosacral Spine, and Residuals of a Lipoma, Secondary to 
Radiation
Exposure or to Toxic Chemical Exposure

Initially, it is necessary to determine if the veteran has 
submitted well-grounded claims within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1997), and if so, 
whether the VA has properly assisted him in the development 
of his claims.  A "well-grounded" claim is one which is not 
implausible.  Murphy v. Derwinski, 1 Vet.App. 78 (1990).  A 
review of the record indicates that the veteran's claim for 
an effective date prior to November 13, 1997, for a 40 
percent evaluation for bilateral hearing loss is well-
grounded and that all relevant facts have been properly 
developed.  As discussed below, the Board finds that the 
veteran's claims for service connection for hypothyroidism, 
peptic ulcer disease, a hand disorder, an elbow disorder, a 
back disorder, arthritis of the cervical and lumbosacral 
spine, and residuals of a lipoma, secondary to radiation 
exposure or to toxic chemical exposure are not well-grounded 
and that, therefore, there is no further duty to assist the 
veteran with development of such claims.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 1999).  
Additionally, where a veteran served ninety (90) days or more 
during a period of war or during peacetime service after 
December 31, 1946, and arthritis and peptic ulcers become 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such diseases shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 
(1999).  The disease entity for which service connection is 
sought must be "chronic" as opposed to merely "acute and 
transitory" in nature.  For the showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  Where the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1999).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).

The United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") has held that in order for a 
claim for service connection to be well-grounded, there must 
be (1) competent evidence of a current disability; (2) proof 
as to incurrence or aggravation of a disease or injury in 
service; and (3) competent evidence as to a nexus between the 
inservice injury or disease and the current disability.  See 
Caluza v. Brown, 7 Vet.App. 498 (1995).  

A radiation exposed veteran is a veteran who participated in 
a radiation risk activity during service.  A radiation risk 
activity includes onsite participation in an atmospheric 
detonation of a nuclear device.  Onsite participation means 
during the official operational period of an atmospheric 
nuclear test, presence at the test site or performance of 
official military duties in connection with ships, aircraft, 
or other equipment used in direct support of the nuclear 
test.  38 U.S.C.A. § 1112 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.309(d)(3)(i), (ii), (iii) (1999).

The following diseases listed shall be service-connected if 
they become manifest in a radiation exposed veteran, provided 
the rebuttable presumption provisions of §3.307 are 
satisfied:  Leukemia (other than chronic lymphocytic 
leukemia), cancer of the thyroid, cancer of the breast, 
cancer of the pharynx, cancer of the esophagus, cancer of the 
stomach, cancer of the small intestine, cancer of the 
pancreas, multiple myeloma, lymphomas (except Hodgkin's 
disease), cancer of the bile ducts, cancer of the gall 
bladder, primary liver cancer (except if cirrhosis or 
hepatitis B is indicated), cancer of the salivary gland, and 
cancer of the urinary tract.  38 C.F.R. §§ 3.307, 
3.309(d)(1), (2) (1999).

Where the following criteria are met, a claim based on 
exposure to ionizing radiation will be referred to the 
Department of Veterans Affairs (VA) Under Secretary for 
Benefits for consideration if the veteran was exposed to 
ionizing radiation and subsequently developed a radiogenic 
disease which first became manifest as follows; bone cancer 
within 30 years of exposure, leukemia at any time after 
exposure, posterior subscapular cataracts six months or more 
after exposure, and other radiogenic diseases five or more 
years after exposure.  38 C.F.R. § 3.311(b)(1) (1999).

Radiogenic disease shall include the following:  All forms of 
leukemia except chronic lymphatic (lymphocytic) leukemia, 
thyroid cancer, breast cancer, lung cancer, bone cancer, 
liver cancer, skin cancer, esophageal cancer, stomach cancer, 
colon cancer, pancreatic cancer, kidney cancer, urinary 
bladder cancer, salivary gland cancer, multiple myeloma, 
posterior subcapsular cataracts, non-malignant thyroid 
nodular disease, ovarian cancer, parathyroid adenoma, tumors 
of the brain and central nervous system, cancer of the 
rectum, lymphomas other than Hodgkin's disease, prostate 
cancer, and any other cancer.  38 C.F.R. § 3.311(b)(2) (1999)

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit determined that the Veterans' 
Dioxin and Radiation Exposure Compensation Standards 
(Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984) does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  

Exposure to the specified vesicant agents during active 
military service under the circumstances described below, 
together with the subsequent development of any of the 
indicated conditions, is sufficient to establish service 
connection for that condition:  (1) Full-body exposure to 
nitrogen or sulfur mustard during active military service 
together with the subsequent development of chronic 
conjunctivitis, keratitis, corneal opacities, scar formation, 
or the following cancers;  Nasopharyngeal; laryngeal; lung 
(except mesothelioma); or squamous cell carcinoma of the 
skin; (2) Full-body exposure to nitrogen or sulfur mustard or 
Lewisite during active military service together with the 
subsequent development of a chronic form of laryngitis, 
bronchitis, emphysema, asthma or chronic obstructive 
pulmonary disease; and (3) Full-body exposure to nitrogen 
mustard during active military service together with the 
subsequent development of acute nonlymphocytic leukemia.  
38 C.F.R. § 3.316(a) (1999).

The veteran's available service personnel records were 
discussed above.  The veteran's service medical records do 
not refer to complaints of or treatment for a thyroid 
disorder, a gastrointestinal disorder, a hand disorder, an 
elbow disorder, a back disorder, arthritis of the cervical 
and lumbosacral spine and for a lipoma.  A May 1949 physical 
examination report included notations that the veteran's 
spine and extremities, genitourinary system, neck, thyroid, 
trachea and larynx, and abdomen and pelvis were all normal.  

VA treatment records dated from March 1958 to November 1985 
indicated that the veteran was treated for several disorders.  
An April 1973 hospital summary noted that the veteran was 
admitted with epigastric pain.  The diagnosis was prepyloric 
ulcer, active.  A November 1973 statement from a VA physician 
noted that the veteran had been hospitalized in November 1973 
for treatment of gastrointestinal bleeding and studies had 
revealed a benign gastric ulcer.  The veteran underwent a VA 
general medical examination in January 1974.  The examiner 
noted that the veteran's genitourinary system, endocrine 
system and musculoskeletal system were all normal.  A January 
1974 VA gastrointestinal examination report indicated a 
diagnosis of gastric ulcer, residuals of frequent bleeding 
and activity.  A May 1974 entry noted that the veteran had 
swelling in the left elbow.  The examiner noted probable 
olecranon bursitis.  A March 1979 VA hospital summary noted 
that the veteran was admitted with a lipoma of the left 
spermatic cord.  The diagnoses included spermatic cord 
lipoma.  An October 1982 VA consultation report indicated 
that the veteran reported low back pain since 1977.  The 
impression included low back pain with no documentable 
neurologic defect by examination.  A November 1985 hospital 
report noted diagnoses including prostatic carcinoma, bladder 
diverticulum, peptic ulcer disease and osteoarthritis of the 
back and cervical spine.  

Private treatment records dated from March 1985 to January 
1989 indicated that the veteran continued to receive 
treatment for several disorders.  A May 1988 statement from 
M. T. O'Neil, M.D., noted that the veteran had severe 
degenerative arthritis of the lumbar spine.  A July 1988 
treatment entry noted that the veteran complained of aching 
pains in both shoulders and numbness in his hands.  

At the January 1991 hearing on appeal, the veteran testified 
that he was aboard a destroyer that went to Japan and that he 
was transferred to a demolition team to clean out caves.  The 
veteran reported that some of the caves had chemicals in them 
and that he cleaned the caves for eighteen to twenty months.  

At the October 1992 hearing on appeal, the veteran testified 
that he was exposed to Mercury while cleaning out the caves 
in Japan.  He indicated that the would get the substance on 
his hands.  The veteran reported that he had numbness and 
tingling in his hands.  He also noted that he had a very 
stiff neck.  The veteran indicated that his elbows didn't 
bother him much, but that he did have discoloration.  He 
related that he had problems with his stomach since the late 
sixties or early seventies.  The veteran testified that he 
did not have his thyroid checked until the early eighties.  
He noted that he had back problems in 1950.  

Private treatment records dated from March 1989 to January 
1995 referred to continued treatment.  VA treatment records 
dated from October 1988 to June 1995 indicated that the 
veteran was treated for multiple disorders.  A September 1990 
report noted diagnoses including hypothyroidism.  Private 
treatment records dated from November 1995 to February 1996 
also referred to additional treatment.  At the September 1996 
hearing on appeal the veteran testified as to other 
disorders.  

VA treatment records dated from July 1995 to February 1997 
and private treatment records dated from June 1996 to April 
1997 indicated that the veteran was treated for several 
disorders.  In an April 1997 statement, Vernon G. Ward, noted 
that the veteran reported that his duties during service 
included cleaning out caves which the Japanese used for 
storage of toxic chemicals and that he believes that Mercury 
was present.  It was noted that the veteran also believed 
that he was in Japan close enough after the atomic bomb 
explosions to have been affected by radioactivity.  Dr. Ward 
noted that the veteran had raised a question as to whether 
such type of exposure could be a factor in his overall 
general health.  At the June 1997 hearing on appeal, the 
veteran testified that he was part of a demolition team 
during service and that he was exposed to all types of 
chemicals.  

The veteran underwent a VA genitourinary examination in 
November 1997.  It was noted that he had a history of a left 
spermatic cord lipoma excision in 1980.  The impression 
included history of prostate cancer.  A November 1997 VA 
orthopedic examination report related diagnoses including 
degenerative lumbar disc disease, carpal tunnel syndrome, 
bilaterally, left greater than the right, and mild cervical 
spine degenerative disc disease.  The examiner stated that 
the feasibility that any of the veteran's problems were 
related to Mercury or radiation exposure was very difficult 
to ascertain.  The examiner stated that the veteran's hand 
problem certainly began years after his exposure, that his 
neck pain etiology was not as clear and that the veteran was 
having back pain some time after his time in service.  The 
examiner commented that the radiographs revealed mainly 
degenerative changes which, to his knowledge, were not 
associated with Mercury or radiation exposure.  

The veteran also underwent a VA gastrointestinal examination 
in November 1997.  The diagnoses included history of gastric 
ulcer disease treated by antrectomy with Billroth II 
anastomosis, history of diarrhea following meals which may be 
consistent with dumping syndrome, possible lactose 
intolerance due to lactase-deficiency based on mild causing 
diarrhea and hypothyroidism by history.  The veteran 
additionally underwent a VA thyroid examination in November 
1997.  The examiner noted that there was documentation in the 
VA records in the eighties and seventies that the veteran had 
been on Synthroid.  It was noted that that the veteran 
reported that his thyroid problem began in 1950 or 1951 and 
that he started on medication in 1960.  The examiner noted 
diagnoses including hypothyroidism, currently euthyroid on 
thyroid replacement and vitiligo.  The examiner indicated 
that there was a potential relationship between vitiligo and 
thyroid disease.  The examiner indicated that both could be 
caused by autoimmune mechanisms and that thyroid disease, did 
not, per se, cause vitiligo.  The examiner stated that he was 
unaware that ionizing radiation causes vitiligo.  

At the June 1999 hearing before a member of the Board, the 
veteran testified that he was in Japan for eighteen months.  
He indicated that there had to be radiation in the caves he 
went into. The veteran indicated that his degenerative disc 
disease started to bother him in the sixties and that he 
currently had hypothyroidism.  

The Board has weighed the evidence of record.  It is observed 
that the record is without sufficient objective evidence 
supportive of a finding that hypothyroidism, peptic ulcer 
disease, a hand disorder, an elbow disorder, a back disorder, 
arthritis of the cervical and lumbosacral spine and residuals 
of a lipoma originated during the veteran's period of service 
or that arthritis or peptic ulcer disease were manifested 
within one year of service separation.  The veteran's service 
medical records make no reference to the claimed disorders.  
Further, the Board observes that the first clinical 
indication of treatment for each of the claimed disorders, as 
shown by the medical evidence listed above, was pursuant to 
records showing treatment many years after the veteran's 
separation from service.  

Additionally, the Board notes that a May 1988 statement from 
Dr. Ward noted that the veteran reported that his duties 
during service included cleaning out caves which the Japanese 
used for storage of toxic material.  Dr. Ward indicated that 
the veteran believed that Mercury was present and that he was 
in Japan close enough after the atomic bomb explosions to 
have been affected by radioactivity.  Dr. Ward noted that the 
veteran had raised a question as to whether such type of 
exposure could be a factor in his overall general health.  
Additionally, the Board notes that a November 1997 thyroid 
examination report noted that the veteran reported that his 
thyroid problem began in 1950 or 1951 and that he started 
medication in 1960.  The examiner indicated that VA records 
in the eighties and seventies noted that the veteran had been 
on Synthroid.  The diagnoses included hypothyroidism, 
currently euthyroid on thyroid replacement and vitiligo.  The 
Board notes that the Court has held that evidence which is 
simply information recorded by a medical examiner, unenhanced 
by any additional medical comment by the examiner, does not 
constitute "competent medical evidence" satisfying the 
Grotveit v. Brown, 5 Vet.App. 91 (1993) requirement.  
Additionally, although an examiner can render a current 
diagnosis based on his examination of the veteran, without a 
thorough review of the record, his opinion regarding etiology 
can be no better than the facts alleged by the veteran.  See 
Swann v. Brown, 5 Vet.App. 229, 233 (1993).  The Board notes 
that Dr. Ward and the examiner, pursuant to the November 1997 
VA thyroid examination report, did not relate any claimed 
disorders to the veteran's period of service or to exposure 
to radiation or to toxic chemical exposure.  Also, the 
November 1997 VA genitourinary, orthopedic and 
gastrointestinal examination reports also fail to indicate 
any such relationship.  The Board notes that the medical 
evidence of record simply fails to adequately establish any 
relationship or nexus between the claimed disorders and the 
veteran's period of service.  See Caluza.  

Additionally, the Board notes that the veteran specifically 
claims that he has hypothyroidism, peptic ulcer disease, a 
hand disorder, an elbow disorder, a back disorder, arthritis 
of the cervical and lumbosacral spine, and residuals of a 
lipoma due to radiation exposure during service.  However, 
these are not diseases for which service connection may be 
presumed in a radiation exposed veteran.  Accordingly, even 
if the veteran participated in a radiation risk activity 
(which there is no evidence of), there is no evidence of a 
disease for which service connection may be presumed in a 
radiation exposed veteran.  38 C.F.R. §§ 3.307, 3.309(d) 
(1999).  The Board also notes that there is no evidence of a 
radiogenic disease for which service connection could be 
established.  38 C.F.R. § 3.311 (1999).

Service connection for a disability that is due to radiation 
exposure may be established with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  
However, there is no evidence in the record that any of the 
veteran's claimed medical problems are due to radiation 
exposure during service.  38 C.F.R. § 3.303 (1999).  While 
the veteran has asserted, in essence, that his claimed 
disabilities are due to radiation exposure during service, 
there is no competent evidence in the record to support his 
assertion.  As a lay person, he is not considered competent 
to offer an opinion as to medical diagnosis or causation.  
See Moray v. Brown, 5 Vet.App. 211 (1993); Grottveit v. 
Brown, 5 Vet.App. 91 (1993); Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  Furthermore, lay assertions of medical 
causation cannot constitute evidence to render a claim 
well-grounded.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  
The veteran has not submitted evidence that would justify a 
belief by a fair and impartial individual that his claims are 
plausible.  There is no evidence that the veteran has a 
disease that is presumed to be caused by radiation nor is 
there any evidence that he has a radiogenic disease.  There 
is also no competent evidence of a nexus between any present 
disability and any radiation exposure during service.  

The Board further notes that the veteran's claimed disorders 
are not listed disabilities entitled to presumptive service 
connection pursuant to the regulations governing exposure to 
vesicant agents, identified as Lewisite, nitrogen or sulfur 
mustard.  38 C.F.R. § 3.316(a) (1999).  In fact, the veteran 
in testimony on appeal, has solely indicated that he was 
exposed to Mercury.  Accordingly, entitlement to service 
connection for such disorders under presumptive service 
regulations is not warranted.  Further, as noted above, the 
veteran has not established service connection with proof of 
actual direct causation.  See Combee.  Therefore, the Board 
concludes that the veteran's claims for service connection 
for hypothyroidism, peptic ulcer disease, a hand disorder, a 
back disorder, arthritis of the cervical and lumbosacral 
spine, and residuals of a lipoma, are not plausible and, 
therefore, not well-grounded.  

Further, the Board finds the information provided in the 
statement of the case and other correspondence from the RO 
sufficient to inform the veteran of the elements necessary to 
complete his application for service connection.  Moreover, 
the veteran has not put the VA on notice of the existence of 
any specific, particular piece of evidence that, if 
submitted, might make the claim well-grounded.  Robinette v. 
Brown, 8 Vet.App. 69 (1995).

Although the RO did not specifically state that it denied the 
veteran's claim on the basis that it was not well grounded, 
the Board concludes that this was not prejudicial to the 
veteran.  See Edenfield v. Brown, 8 Vet.App 384 (1995) (en 
banc) (when the Board decision disallowed a claim on the 
merits where the Court finds the claim to be not well 
grounded, the appropriate remedy is to affirm, rather than 
vacate, the Board's decision, on the basis of nonprejudicial 
error).  The Board, therefore, concludes that denying the 
appeal on these issues because the claims are not well 
grounded is not prejudicial to the veteran.  See Bernard v. 
Brown, 4 Vet.App. 384 (1993).  


III.  Entitlement to an Effective Date Prior to November 13, 
1997, for a
40 Percent Evaluation for Bilateral Hearing Loss

A.  Historical Review

On December 7, 1995, the RO received the veteran's claim for 
service connection for bilateral hearing loss.  

A November 1995 private audiological examination report from 
the Midwest Ear, Nose and Throat Clinic, P.C., noted pure 
tone thresholds in the veteran's right ear of 30 decibels at 
1,000 Hz, 35 decibels at 2,000 Hz, 65 decibels at 3,000 Hz 
and 65 decibels at 4,000 Hz.  As to his left ear, pure tone 
thresholds were 30 decibels at 1,000 Hz, 35 decibels at 2,000 
Hz, 60 decibels at 3,000 Hz and 70 decibels at 4,000 Hz.  The 
speech recognition ability was not provided.  In a November 
1996 statement, Gerald B, Simons, M.D., stated that the 
veteran was followed for primary problems of high frequency 
sensorineural hearing loss.  

The veteran underwent a VA audiological examination in 
February 1996.  The examiner noted pure tone thresholds in 
the veteran's right ear of 25 decibels at 1,000 Hz, 40 
decibels at 2,000 Hz, 55 decibels at 3,000 Hz and 60 decibels 
at 4,000 Hz.  The average pure tone threshold for the 
veteran's right ear was 45 decibels.  The speech recognition 
ability was 78 percent.  As to the veteran's left ear, pure 
tone thresholds were 15 decibels at 1,000 Hz, 25 decibels at 
2,000 Hz, 50 decibels at 3,000 Hz and 60 decibels at 4,000 
Hz.  The average pure tone threshold for the left ear was 37 
decibels and the speech recognition ability was 84 percent.  
The examiner indicated that there was a mild to moderately-
severe sensorineural loss present from 1,500 Hz to 8,000 Hz 
in the veteran's right ear.  There was a moderate to 
moderately-severe sensorineural loss present from 2,000 Hz to 
8,000 Hz in the veteran's right ear.  A March 1996 rating 
decision denied service connection for bilateral hearing 
loss.  

A June 1996 audiological examination report from the 
Otoneurologic Services at Clarkson Hospital noted pure tone 
thresholds in the veteran's right ear of 45 decibels at 1,000 
Hz, 50 decibels at 2,000 Hz, 60 decibels at 3,000 Hz and 65 
decibels at 4,000 Hz.  The speech recognition ability was 84 
percent.  The veteran's left ear had pure tone thresholds of 
40 decibels at 1,000 Hz, 45 decibels at 2,000 Hz, 55 decibels 
at 3,000 Hz and 60 decibels at 4,000 Hz.  The speech 
recognition ability was 84 percent.  In a June 1996 
statement, Dr. Simons noted that the audiological examination 
report demonstrated high frequency, sloping, moderate to 
severe sensorineural hearing loss, which was symmetrical.  A 
September 1996 rating decision denied service connection for 
bilateral hearing loss.  

In an October 1996 statement, Dr. Simons stated that it was 
his opinion that the cause of the veteran's sensorineural 
hearing loss was due to his service related exposure to noise 
damage from gunfire.  VA treatment records dated from 
December 1996 to February 1997 and private treatment records 
dated from June 1996 to April 1997 indicated that he was 
treated for several disorders.  In a February 1997 statement, 
Dr. Simons noted that the veteran was exposed to loud gun 
noise on naval battleships.  Dr. Simons stated that it was 
his opinion that such noise exposure was consistent with the 
sensorineural hearing loss that the veteran suffered as a 
causative event.  

The veteran underwent a VA audiological examination on 
November 13, 1997.  The examiner noted pure tone thresholds 
in the veteran's right ear of 30 decibels at 1,000 Hz, 50 
decibels at 2,000 Hz, 65 decibels at 3,000 Hz and 65 decibels 
at 4,000 Hz.  The average pure tone threshold in the 
veteran's right ear was 52 decibels.  The speech recognition 
ability was 50 percent.  As to the veteran's left ear, pure 
tone thresholds of 30 decibels at 1,000 Hz, 40 decibels at 
2,000 Hz, 60 decibels at 3,000 Hz and 65 decibels at 4,000 Hz 
were noted.  The average pure tone threshold for the left ear 
was 48 decibels and the speech recognition ability was 56 
percent.  A November 1997 VA ear examination report noted 
diagnoses of moderate to severe sensorineural hearing loss, 
bilaterally in the high frequencies which was symmetric.  The 
examiner stated that he believed that the hearing loss 
experienced by the veteran was secondary to the noise 
exposure he had in service.  It was noted that test results 
were such that the veteran would be expected to encounter 
communication difficulties in difficult listening situations 
and would derive benefit from hearing aids.  

A January 1998 rating decision granted service connection for 
bilateral hearing loss and assigned a noncompensable 
disability evaluation effective December 7, 1995 and a 40 
percent disability evaluation effective November 18, 1997.  

An April 1999 rating decision continued a noncompensable 
disability evaluation effective December 7, 1995 and assigned 
a 40 percent disability evaluation effective November 13, 
1997.  

At the June 1999 hearing on appeal, the veteran testified as 
to his claimed disorders.  VA treatment records dated from 
April 1997 to October 1999 referred to continued treatment.  

II.  Earlier Effective Date

The veteran advances, essentially, that the effective date 
for the 40 percent evaluation for the veteran's service-
connected bilateral hearing loss should be December 7, 1995, 
the date of the veteran's claim for service connection.  The 
Board observes that the assignment of effective dates for 
increased disability evaluations is governed by 38 U.S.C.A. 
§ 5110 (West 1991 & Supp. 1999) and 38 C.F.R. § 3.400 (1999).  
The statute provides, in pertinent part, that:

(a)  Unless specifically provided 
otherwise in this chapter, the effective 
date of an award based on an original 
claim, a claim reopened after final 
adjudication, or a claim for increase, of 
compensation, dependency and indemnity 
compensation, or pension, shall be fixed 
in accordance with the facts found, but 
shall not be earlier than the date of 
receipt of application therefor.

* * *

(b)(2)  The effective date of an award of 
increased compensation shall be the 
earliest date as of which it is 
ascertainable that an increase in 
disability had occurred, if application 
is received within one year from such 
date.  38 U.S.C.A. § 5110 (West 1991 & 
Supp. 1999).

The pertinent provisions of 38 C.F.R. § 3.400 (1999) clarify 
that:

Except as otherwise provided, the 
effective date of an evaluation and award 
of pension, compensation or dependency 
and indemnity compensation based on an 
original claim, a claim reopened after 
final disallowance, or a claim for 
increase will be the date of receipt of 
the claim or the date entitlement arose, 
whichever is the later.  

* * *

(o)(2)  Disability compensation.  
Earliest date as of which it is factually 
ascertainable that an increase in 
disability had occurred if the claim is 
received within 1 year from such date 
otherwise, date of receipt of claim.

The provisions of 38 C.F.R. § 3.157 (1999) direct further, in 
pertinent part, that:

(a) General.  Effective date of pension 
or compensation benefits, if otherwise in 
order, will be the date of receipt of a 
claim or the date when entitlement arose, 
whichever is the later.  A report of 
examination or hospitalization which 
meets the requirements of this section 
will be accepted as an informal claim for 
benefits under an existing law or for 
benefits under a liberalizing law or 
Department of Veterans Affairs issue, if 
the report relates to a disability which 
may establish entitlement.

	(b) Claim.  Once a formal claim for 
pension or compensation has been allowed 
or a formal claim for compensation 
disallowed for the reason that the 
service-connected disability is not 
compensable in degree, receipt of one of 
the following will be accepted as an 
informal claim for increased benefits or 
an informal claim to reopen.

	(1) Report of examination or 
hospitalization by Department of Veterans 
Affairs or uniformed services.  The date 
of outpatient or hospital examination or 
date of admission to a VA or uniformed 
services hospital will be accepted as the 
date of receipt of claim. . . . The 
provisions of this paragraph apply only 
when such reports relate to examination 
or treatment of a disability for which 
service-connection has previously been 
established or when a claim specifying 
the benefit sought is received within one 
year from the date of such examination, 
treatment or hospital admission.

Additionally, disability evaluations are determined by 
comparing the veteran's present symptomatology with the 
criteria set forth in the Schedule for Rating Disabilities.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 1999); 38 C.F.R. Part 4 
(1999).  Evaluations of bilateral defective hearing range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second.  To evaluate the degree of 
disability from bilateral service-connected defective 
hearing, the rating schedule establishes eleven auditory 
acuity levels designated from level I for essentially normal 
acuity through level XI for profound deafness.  38 C.F.R. 
§ 4.85 and Part 4, Diagnostic Codes 6100 to 6110.  The 
"assignment of disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered."  Lendenmann v. Principi, 3 
Vet.App. 345, 349 (1992).  

The Board observes that the effective date of an evaluation 
is based upon a variety of factors, including the date of 
claim, date entitlement is shown, date of informal claims, 
reports of VA hospitalization or treatment, finality of 
decisions, and date of "new claim".  In order to apply the 
above statutory and regulatory provisions to the instant 
appeal, it is necessary to determine the date of the 
veteran's claim and the date that it became ascertainable 
that the veteran's service-connected bilateral hearing loss 
was productive of a 40 percent disability evaluation.  

The Board notes that the veteran submitted a formal claim for 
service connection for bilateral hearing loss on December 7, 
1995.  The Board notes that a November 1995 private 
audiological examination report from the Midwest Ear, Nose 
and Throat Clinic, P.C., noted an average pure tone 
thresholds in the veteran's right and left ear of 49 
decibels.  However, speech recognition ability was not 
provided.  The Board observes that the provisions of 38 
C.F.R. §§ 3.157(b)(1) (1999), provide that the date of 
outpatient or hospital examination or the date of admission 
to a VA hospital will be accepted as the date of receipt of 
an informal claim which such reports relate to examination or 
treatment of a disability for which service-connection has 
previously been established.  The Board notes that service-
connection for bilateral hearing loss had not been previously 
established.  Further, the December 1995 private audiological 
examination report was not from a VA facility.  Consequently 
such report does not constitute an ultimately perfected 
claim.  See Quarles v. Derwinski, 3 Vet.App. 129 (1992).  
Therefore, the Board concludes that the claim submitted on 
December 7, 1995 constitutes the perfected claim in this 
matter.  

The Board observes that a February 1996 VA audiological 
examination report noted an average pure tone threshold in 
the veteran's right ear of 45 decibels with speech 
recognition ability of 78 percent.  The average pure tone 
threshold in the veteran's left ear was 37 decibels with a 
speech recognition ability of 84 percent.  Such results 
translate to a numeric designation of hearing impairment of 
level III in the right ear and level II in the left ear.  
Therefore, the veteran's degree of hearing impairment, at 
that time, equated to a noncompensable disability evaluation.  
38 C.F.R. Part 4, including §§ 4.85, 4.86, 4.87 and 
Diagnostic Code 6100 (1999).  A June 1996 audiological 
examination report from Clarkson Hospital noted an average 
pure tone threshold in the veteran's right ear of 55 decibels 
with a speech recognition ability of 84 percent.  As to the 
left ear, the average pure tone threshold was 50 decibels and 
the speech recognition ability was 84 percent.  Such results 
translate to a numeric designation of hearing impairment of 
level II in the right ear and level II in the left ear.  Such 
results also equate to a noncompensable evaluation.  The 
November 13, 1997 audiological examination report noted an 
average pure tone threshold of 52 decibels in the veteran's 
right ear and a speech recognition ability of 50 percent.  
The average pure tone threshold was 48 decibels with a speech 
recognition ability of 56 percent in the veteran's left ear.  
Such results translate to a numeric designation of hearing 
impairment of level VIII in the right ear and level VI in the 
left ear.  Therefore, the veteran's degree of hearing 
impairment, at that time, equated to a 40 percent disability 
evaluation.  Accordingly, the Board must conclude that the 
increase in symptomatology as to the veteran's bilateral 
hearing loss, became ascertainable at the time of the 
November 13, 1997, VA audiological examination, a date 
subsequent to the December 7, 1995, date of claim.  
Therefore, the veteran is not entitled to an effective date 
prior to the date that entitlement arose to an increased 
evaluation.  38 U.S.C.A. § 5110 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 3.157, 3.400 (1999).  The Board notes that the 
veteran has been afforded a noncompensable disability 
evaluation from December 7, 1995, the date of claim.  An 
increased evaluation was not factually ascertainable until 
November 13, 1997.  Accordingly, the Board concludes that the 
effective date for a 40 percent evaluation for bilateral 
hearing loss is November 13, 1997.  


ORDER

The veteran has not submitted new and material evidence 
sufficient to reopen his claim for service connection for a 
hyperpigmented skin disorder, secondary to radiation exposure 
or to toxic chemical exposure.  Service connection for 
hypothyroidism, peptic ulcer disease, a hand disorder, an 
elbow disorder, a back disorder, arthritis of the cervical 
and lumbosacral spine, and residuals of a lipoma, is denied.  
Entitlement to an effective date prior to November 13, 1997, 
for a 40 percent evaluation for bilateral hearing loss is 
denied.  


REMAND

The veteran asserts on appeal that he is entitled to service 
connection for residuals of prostate cancer, secondary to 
radiation exposure or to toxic chemical exposure.  In 
reviewing the record, the Board notes that the RO did not 
fully comply with the Board's March 1995 remand instructions.  
The March 1995 remand, requested in part, that the RO attempt 
to obtain copies of the veteran's service personnel records, 
and once obtained, should provide the Defense Nuclear Agency 
with copies of such records and the veteran's statements 
concerning the circumstances of his alleged radiation 
exposure.  The RO was to request that the Defense Nuclear 
Agency provide a description of the veteran's service duties 
that would have included any risk of radiation exposure and 
an estimate of the veteran's service radiation exposure.  The 
Board notes that the RO made numerous attempts to obtain the 
veteran's service personnel records.  However, there is no 
indication that the Defense Nuclear Agency was ever 
contacted.  

Additionally, the Board notes that the veteran has been 
diagnosed with prostate cancer.  A November 1997 VA 
genitourinary examination report indicated an impression of 
history of prostate cancer.  The examiner noted that the 
veteran underwent a curative prostatectomy 12 years earlier.  
The Board observes that prostate cancer was recently 
recognized as a radiogenic disease under the provisions  of 
38 C.F.R. § 3.311(b)(2).  According to the Federal Register 
dated on September 24, 1998, VA amended by final rule that 
prostate cancer and any other cancer shall be included in the 
list of radiogenic diseases in 38 C.F.R. § 3.311(b)(2).  See 
63 Fed. Reg. 50993-50995 (1998) (to be codified at 38 C.F.R. 
§ 3.311).

Moreover, in a recent decision, Hilkert v. West, No. 96-208 
(U.S. Vet. App. July 16, 1998), the United States Court of 
Veterans Appeals (Court) held that the Under Secretary of 
Benefits must consider the factors set forth under the 
provisions of 38 C.F.R. § 3.311(e).  Under that regulation, 
the factors to be considered in determining whether a 
veteran's disease resulted from exposure to ionizing 
radiation in service include:

(1).  The probable dose, in terms of dose 
type, rate and duration as a factor in 
inducing the disease, taking into account 
any known limitations in the dosimetry 
devices employed in its measurement or 
the methodologies employed in its 
estimation;

(2).  The relative sensitivity of the 
involved tissue to induction, by ionizing 
radiation, of the specific pathology;

(3).  The veteran's gender and pertinent 
family history;

(4).  The veteran's age at time of 
exposure;

(5).  The time-lapse between exposure and 
onset of the disease; and

(6).  The extent to which exposure to 
radiation, or other carcinogens, outside 
of service may have contributed to 
development of the disease.

The Board observes that the Court has held that the RO must 
comply with the Board's remand instructions or explain its 
failure to complete the requested action.  Talley v. Brown, 6 
Vet.App. 72, 74 (1993).  Also, the Court recently issued a 
decision vacating and remanding a Board decision on the 
ground that the RO failed to follow the directives contained 
in the Board remand.  In concluding that a further remand was 
required, the Court noted the following regarding the VA 's 
failure to comply with the terms of the prior Board remand:

[A] remand by this Court or the Board 
confers on the veteran or other claimant, 
as a matter of law, the right to 
compliance with the remand orders.  We 
hold further that a remand by the Court 
or the Board imposes upon the Secretary 
of Veterans Affairs a concomitant duty to 
ensure compliance with the terms of the 
remand.  Stegall v. West, No. 97-78 (U.S. 
Vet.App. June 26, 1998).  

Given the nature of the veteran's contentions, the lack of 
evidence of an attempt to contact the Defense Nuclear Agency, 
and in consideration of the holdings in the cases noted 
above, the Board concludes that additional development would 
be helpful prior to completion of appellate review.  

In light of the VA's duty to assist the veteran in the 
proper development of his claim as mandated by the 
provisions of 38 U.S.C.A. § 5107(b) (West 1991) and as 
interpreted by the United States Court of Veterans Appeals 
(hereinafter "the Court") in Littke v. Derwinski, 
1 Vet.App. 90, 92-93 (1990), this case is REMANDED for the 
following action:

1.  The RO should notify the veteran that 
he may submit additional evidence and 
argument in support of his claim.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

2.  The RO should provide the Defense 
Nuclear Agency with the veteran's 
statements concerning the circumstances 
of his alleged radiation exposure.  The 
RO should request that the Defense 
Nuclear Agency provide a description of 
the veteran's service duties that would 
have included any risk of radiation 
exposure, an estimate of the veteran's 
service radiation exposure, and copies of 
any available records pertinent to 
assessing the veteran's service radiation 
exposure including his Record of 
Occupational Exposure to Ionizing 
Radiation (DD Form 1141) if maintained.  

3.  The RO should undertake all 
appropriate evidentiary development under 
the provisions of 38 C.F.R. § 3.311, to 
include obtaining an advisory medical 
opinion from VA's Under Secretary for 
Health, prior to a complete review by 
VA's Under Secretary for Benefits, who 
should consider the factors set forth in 
38 C.F.R. § 3.311(e), and any further 
development felt to be appropriate by 
that official.

4.  After undertaking any additional 
development deemed appropriate, including 
any indicated medical examinations, the 
RO should readjudicate the issue of 
entitlement to service connection for 
prostate cancer due to exposure to 
ionizing radiation.

5.  This claim must be afforded 
expeditious treatment by the RO.  The law 
requires that all claims that are 
remanded by the Board of Veterans' 
Appeals or by the United States Court of 
Veterans Appeals for additional 
development or other appropriate action 
must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's 
ADJUDICATION PROCEDURE MANUAL, M21-1, 
Part IV, directs the ROs to provide 
expeditious handling of all cases that 
have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

When the requested action has been completed, and if his 
claim continues to be denied, the veteran should be afforded 
a reasonable period of time in which to respond to a 
supplemental statement of the case.  Thereafter, subject to 
current appellate procedures, the case should be returned to 
the Board for further appellate consideration if appropriate.  
The veteran need not take any action unless he is further 
informed.  The purpose of this REMAND is to allow for further 
development of the record.  No inference should be drawn from 
it regarding the final disposition of the veteran's claim.  
While regretting the delay involved in again remanding this 
case, it is felt that to proceed with a decision on the 
merits at this time would not withstand Court scrutiny.  



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals


 



